DETAILED ACTION
This Office action is in reply to correspondence filed 29 June 2021 in regard to application no. 16/376,181.  Claim 9 has been cancelled.  Claims 1-8 and 10-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Although the claims continue to recite abstraction as was set forth in that Office action, the present claims all require the initiation of two separate communication sessions between a mobile device and at least one wireless beacon: one to obtain location data of an attendee of an event as he/she moves through the event, and another to provide an offer to upgrade to the location of a seat known to be vacant.  This leaves the communication channel “open” during the time between the two events, as opposed to other ways of performing the required task, e.g. just maintaining communications in the original channel for the entire time.  As such at least the claims now go beyond “generally linking” the previously-construed abstract idea to a particular technological environment, referring to MPEP § 2106.05(e), and as such are no longer “directed to” the abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694